Order and judgment (one paper), Supreme Court, New York County, entered in this custody proceeding on November 22, 1976, awarding custody of the parties’ two infant children to petitioner, unanimously modified, on the law, on the facts and in the exercise of discretion to the extent of remanding the matter to Special Term for the fixation of appropriate visitation rights and, as so modified, the order-judgment is affirmed, without costs and without disbursements. Appeals from order entered on June 4, 1976, granting petitioner’s application for a protective order and denying respondent’s cross application to dismiss this proceeding on the grounds of forum non conveniens and comity, and from order entered on November 22, 1976, denying respondent’s application for a stay unanimously dismissed, without costs and without disbursements (CPLR 5501, subd [a], par 1). To.the extent that these intermediate orders affect the order-judgment appealed from they are reviewable upon the appeal therefrom and upon that appeal we have reviewed the respondent’s contentions that this proceeding should be dismissed on the grounds of forum non conveniens and comity, find them to be without merit and accordingly affirm that portion of the order entered on June 4, 1976, denying the cross application to dismiss on those grounds. The children are presently with their mother in New York City. Special Term failed to afford respondent any visitation rights whatsoever. The absolute termination of any opportunity to visit with his children cannot be justified by anything in *849the present record. Concur—Lupiano, J. P., Evans, Capozzoli and Markewich, JJ.